Title: To Thomas Jefferson from Margaret Lowther Page, 30 September 1808
From: Page, Margaret Lowther
To: Jefferson, Thomas


                  
                     Richmond, September 30th 1808
                  
                  With Eyes suffused with the tears of Gratitude dear, and respected Sir, did I peruse your affectionate, your generous Letter! to my beloved Husband! On the brink of the Grave it awaken’d him to Hope—To renovated Life—in the prospect it afforded him of having his wishes realized in the Education of his Sons, a Subject which sat heavy on his heart, and had allmost reduced him to Despondency; for from the deranged state of his Affairs, and the pressure of many Debts, the Property which he will have, will not do more than supply my Children and myself with Food and Raiment! Judge then what were our feelings on receiving this Proof of your comprehension—your disinterested—your generous Friendship! Which a mind philanthropic as your own could alone have originated! My Dying Husband bless’d you! with the energy and Piety of a Saint! and the sweet consciousness of having cheer’d his last hours, with the prospect you have afforded for the relief of the pecuniary distresses of his Widow—and his Orphans, will be unto you the best of recompences!
                  But my dear Sir, I am grieved to inform you that Mr. Francis Page declines accepting the Office of Commissioner of Loans, on the terms proposed by your benevolence. He came to Richmond on Friday last, and informed his Father that in August he had received a communication from you made thro’ a friend of yours to Mr. Hugh Nelson, in which you offered him the Office, on Condition of his resigning it to Gregory when he became of Age, Mr. F. Page in the mean time (a period of near eight years) enjoying all the Emoluments; and under that impression he had signified his intention of accepting it, and could on no other, as he thought the Duties of the Office would require his residence in Richmond, which would increase his expences to the amount of the Salary, besides deranging his other plans for his future success in Life. Mr. Page observed to him that when he first, thro’ his friend Doctor Tucker, relying on your friendship, proposed that he should be his Successor in the Office, it was on the express’d condition that he should allow Gregory the Clerks salary 1000$ to this he returned a very evasive answer, saying he would have allowed 500 if he found he could have afforded it, but that to the terms contemplated by your Letter to his Father he could by no means subscribe—It is evident then most highly respected Sir, that I, and my Children, have no expectations from Mr. Francis Page, and I hope you will pardon the candid Statement I am about to make you, which the many proofs that I have witness’d of your disinterested attachment to my unfortunate Husband, and his earnest request that I should write to you, he being unable to do it himself, encourage me to make!—
                  One of the Physicians who attends my dear Husband, was also visiting a sick Child of Mr. Thomas Taylor’s, of this City, and in the Course of conversation frequently mentioned the alarming progress of Mr. Page’s Disorder, and the probable Situation in which I and my Children would be left; Mr. Taylor With a benevolence similar to your own (tho’ only an acquaintance) requested the Doctor to inform Mr. Page, that he had on the first Establishment of the Loan Office, served in it as a Clerk for five years, and was so perfectly familiar with the business of the Commissioner, that the Duties could be executed by him with very little trouble to himself, and as he had much spare time—having declined the Business in which he was engaged at the time of his marriage, it would rather be an Amusement to him; and that as he understood an application had been made in the Case of Mrs. Jones, that the Office might be held in trust for her, if Mr. Page would make a similar one for me, and you would permit him to hold the Office for the benefit of me and my Children, He would pledge himself in the most sacred manner, that the Salary should be paid to me every quarter, and in case of my Death, to whomsoever I should appoint to receive it for my Children!   Mr. Page feeling himself delicately situated with respect to Mr. F. Page, and it being before he received your Letter! requested the Doctor to tell Mr. Taylor, that he should ever be truly grateful to him for his generous offer, that he would consider the Subject, and communicate to him his determination.   After the receipt of your Letter, and Mr. F. Page’s declining the Office on the terms proposed, and advising his Father to accept the Offer of Mr. Taylor, Mr. Page desired me to see Mr. Taylor, he being himself too ill to converse with him, and to inform him of the contents of your highly valued Letter! a confidence he deem’d Mr. Taylor worthy of from his friendly conduct.—Mr. Taylor then gave me every assurance, that should you think him worthy of holding the Office in trust for me, and my Children, his engagement Should be inviolable; he added, that his having been unfortunately one of the Securities of Burr, in compliance with the entreaties of a friend, for he had then no personal knowledge of Burr; might place him in an unfavorable point of view to you, and was he applying for the Office for his own advantage, he could not expect it to be overlook’d, but from the general philanthropy of your Character, and the well known patriotism of Mr. Page, which required every consideration of his Country, he hoped it might not prove an insuperable objection—for as to the purity of his Character as a Man and a Citizen he could bring testimonials from the most respectable Inhabitants of Richmond, and he particularly mentioned Mr. George Jefferson, with whom he has been many years in habits of great intimacy, yet as it was possible you might judge it improper to nominate him, he had mention’d his apprehensions to Mr. Benjamin Harrison of Berkley in Charles City County, a Cousin of his Lady and a Relation of Mr. Page—who immediately offered to take the Office on the same conditions; should you then, my dear Sir, think the proposal of Mr. Taylor inadmissible, will you consider that of Mr. Harrison, to whom there can be no objection but his youth (for being only twenty three years of Age) He is the grand Son of the late Governor Harrison, has been Educated in Republican principles, to which he strictly adheres, is of very amiable private character, and possesses an independent hansome fortune, which enables him to live without any Profession and as he passes the greater part of his time in Richmond, the Duties of the Office can be performed by him, without his incurring any additional Expences, and with very little personal trouble.   You are sensible, most highly honored Sir, that in this Case the selection of the person whom I should most approve, rests not with me, I could ask so great a favor from no Man, and in making known to you the generous and disinterested offers of Mr. Taylor, and Mr. Harrison, I have only performed my Duty to my Children, and whatever may be your determination, the affection and Gratitude of my Children, and myself, must ever be yours!!
                  It is my Intention to reside at Rosewall, and should the Plan suggested by your Friendship, and a knowledge of the Sacrifices made by my dear Husband in the purity of his Patriotism, be carried into Effect, the Salary shall most sacredly be appropriated to the doing justice to the extraordinary Talents of my Son Gregory, by giving him every advantage of Education that he may prove Worthy of his Father and his illustrious Benefactor to the Education of my other Children, and the hiring a few Hands to cultivate Rosewall to enable me to live decently. The Children of Mr. Page by his first Lady, are All in easy Circumstances (particularly Mr. Francis Page) except one a Widow Daughter, Mrs. Smith, whom I shall think it my Duty to consider as my own.
                  And now revered Sir! Would I pray your pardon for my long intrusion on your inestimable time, did I not know your Ear was ever open, and your Heart feelingly attentive to the Concerns of every human Being. 
                  The Heirs alike of Sorrow, Pain, and Death! 
                  With every Sentiment of the most perfect Respect, Friendship and Gratitude, I am, dear Sir, with heart felt homage Your greatly obliged
                  
                     Margaret Page 
                     
                  
               